IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00362-CV

DONALD CROW,
                                                           Appellant
v.

GATEWAY FOUNDATION, INC, RANDALL
MCLAURIN, AND ANDREA CANUL,
                                                           Appellees


                          From the 278th District Court
                             Walker County, Texas
                             Trial Court No. 1627841


                          MEMORANDUM OPINION


      Donald Crow filed a notice of appeal on November 26, 2018. By letter dated

November 29, 2018, this Court notified Crow that the appeal was subject to dismissal

because the notice of appeal was untimely. The Clerk also warned Crow that the appeal

would be dismissed unless, within 21 days of the date of the letter, a response was filed

showing grounds for continuing the appeal. See TEX. R. APP. P. 44.3. Crow did not file a

response.
       Accordingly, this appeal is dismissed.




                                         AL SCOGGINS
                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 2, 2019
[CV06]




Crow v. Gateway Foundation, Inc.                       Page 2